FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LEONCIO REYES-RIVAS,                              No. 09-71624

               Petitioner,                        Agency No. A072-531-554

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Leoncio Reyes-Rivas, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ order affirming an immigration

judge’s decision denying his application for voluntary departure as a matter of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. We have jurisdiction under 8 U.S.C. § 1252. We dismiss the petition

for review.

      We lack jurisdiction to review the agency’s determination that Reyes-Rivas

did not merit voluntary departure as a matter of discretion. See 8 U.S.C. § 1229c(f)

(“No court shall have jurisdiction over an appeal from denial of a request for an

order of voluntary departure”); Gomez-Lopez v. Ashcroft, 393 F.3d 882, 884 (9th

Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   09-71624